Citation Nr: 0029259	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-13 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for left ilio-
inguinal nerve compression, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for status post 
left inguinal hernia.

3.  Entitlement to a compensable evaluation for atrophy of 
the left testicle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to March 1958.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 10 percent for service-connected status post left inguinal 
hernia with left ilio-inguinal nerve compression and atrophy 
of the left testicle.  Thereafter, a June 2000 rating 
decision provided separation evaluations of 10 percent for 
left ilio-inguinal nerve compression, 0 percent for status 
post left inguinal hernia, and 0 percent for atrophy of the 
left testicle.  The veteran has continued his appeal.

The Board further notes that in assessing the veteran's 
entitlement to a compensable evaluation for atrophy of the 
left testicle, in a June 2000 supplemental statement of the 
case, the regional office (RO) additionally considered 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.350 (2000).  However, while this issue is certainly 
inextricably intertwined with the issue of entitlement to a 
compensable rating for atrophy of the left testicle, by 
considering entitlement to special monthly compensation for 
the first time in June of 2000 and then simply providing the 
veteran with a standard notice as to his rights on receipt of 
a supplemental statement of the case, the Board finds that 
the RO has not placed the veteran on sufficient notice as to 
the correct procedural status of the issue of entitlement to 
special monthly compensation.  More specifically, the veteran 
should be advised that the RO's consideration of this issue 
in June 2000 was an original adjudication of this matter, and 
that it is thereafter incumbent upon the veteran to file a 
notice of disagreement if he is in disagreement with the RO's 
June 2000 decision in this regard.  Thus, the Board finds 
that it does not currently have jurisdiction to consider 
entitlement to special monthly compensation, and that it must 
refer the issue back to the RO for an appropriate notice to 
the veteran and any further action that may be required as a 
result of the veteran's response to that notice.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99-100 (1997) (citing 
Kellar v. Brown, 6 Vet. App. 157, 160 (1994); Bernard v. 
Brown, 4 Vet. App. 382, 393-94 (1993)).


FINDINGS OF FACT

1.  The veteran's left ilio-inguinal nerve compression is 
manifested by symptoms in an unexceptional disability picture 
that are not productive of more than severe to complete 
paralysis of the ilio-inguinal nerve.

2.  Status post left inguinal hernia is manifested by 
unilateral symptoms in an unexceptional disability picture 
that do not more nearly approximate a recurrent hernia.

3.  Atrophy of the left testicle is manifested by symptoms in 
an unexceptional disability picture that do not involve the 
atrophy or removal of both testicles.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
left ilio-inguinal nerve compression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.7, 4.124(a), Diagnostic Codes 8530 (2000).

2.  The schedular criteria for a compensable evaluation for 
status post left inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.14, 
4.114, Diagnostic Code 7338 (2000).

3.  The schedular criteria for a compensable rating for 
atrophy of the left testicle have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.115b, 
Diagnostic Codes 7523, 7524 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the time this case was reviewed by the RO, it was subject 
to the requirement that the veteran initially must come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran had 
satisfied that requirement with his evidentiary assertions.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  While the 
claim was pending before the Board, legislative changes 
removed to the requirement that the veteran submit a well-
grounded claim.  The question next presented to the Board is 
whether the legislative changes altered the duty to assist 
the veteran on the facts of this case in a manner that would 
make it prejudicial for the Board to address the merits 
without first returning the case to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   The record shows that the RO 
has developed all service department, VA and Federal 
Government records indicated to exist.  There are no non-VA 
or Federal Government records relevant to this matter that 
have been specifically identified by the claimant.  The 
veteran has been provided VA examinations to determine the 
degree of disability produced by the service-connected 
disabilities at issue.  In sum, the RO has developed all 
facts pertinent to the claim.  Accordingly, the Board finds 
the duty to assist has been fully discharged and it may 
proceed to adjudicate these issues without prejudice to the 
veteran.  Id.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left ilio-inguinal nerve compression is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8530, which provides a maximum 
rating of 10 percent for paralysis of the ilio-inguinal 
nerve.

The veteran's status post left inguinal hernia is currently 
rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic 
Code 7338, which provides a 60 percent evaluation for an 
inguinal hernia which is large, post operative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is provided for an inguinal hernia which is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is provided for an inguinal hernia which 
is post operative recurrent, readily reducible and well 
supported by truss or belt.  A noncompensable evaluation is 
provided where the hernia is not operated, but remediable, or 
small, reducible, or without true hernia protrusion.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (2000).

The veteran's atrophy of the left testicle is currently rated 
as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7523, which provides a noncompensable rating for the complete 
atrophy of one testicle.  A footnote further directs that 
entitlement to special monthly compensation should also be 
considered under 38 C.F.R. § 3.350.  A 20 percent rating is 
warranted for complete atrophy of both testicles.  38 C.F.R. 
Part 4, Code 7523.  Evidence of removal of one testicle 
warrants a noncompensable rating.  Removal of both testes is 
required before for a 30 percent can be assigned.  38 C.F.R. 
§ 4.115(b), Diagnostic Code 7524.  

The Board would also note that the veteran's atrophy of the 
left testicle has been evaluated as noncompensable under the 
"new" criteria for genitourinary disabilities which took 
effect on February 17 and October 8, 1994.  As the veteran's 
claim for an increased evaluation was filed in June 1995, the 
evaluation of atrophy of the left testicle will be based on 
consideration of only the "new" criteria.

While the veteran's service representative has recently 
contended that pain on functional use has not been adequately 
considered in the evaluations currently assigned, it should 
be noted that the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the Diagnostic Codes under which the instant 
disabilities are primarily rated, Diagnostic Codes 8530, 
7338, and 7523, are not predicated on limited range of 
motion, the current case law would apparently support the 
conclusion that §§ 4.40 and 4.45 are not applicable herein.  
While the Board clearly is obligated to follow the precedent 
opinions of the Court (Tobler v. Derwinski, 2 Vet. App. 8 
(1991)), it is also obligated to follow the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  The General Counsel of 
the Department of Veterans Affairs (VA) has pointed out that 
the Court itself has not consistently followed the language 
in Johnson concerning the nonapplicability of these 
regulatory provisions where the underlying code is not based 
on limitation of motion.  Moreover, the General Counsel has 
expressed doubt about the validity of the articulated 
rational for this language in Johnson.  VAOGCPREC 23-97 (July 
1, 1997).  Accordingly, the Board would rule in the 
alternative that, assuming a rating may be assigned for 
functional loss due to pain under a code that is not 
predicated on limitation of motion, in this case any 
functional loss due to pain experienced by the appellant is 
anticipated and compensated within the parameters of 
Diagnostic Codes 8530, 7338, and 7523.  

A review of the history of these disabilities shows that 
service connection was granted for postoperative residuals of 
left inguinal hernia with a noncompensable rating assigned by 
a March 1980 rating decision, based on service medical 
records.  It is noted that service medical records were found 
to reflect that the veteran underwent the surgical repair of 
a left indirect inguinal hernia during service on June 7, 
1957, and that his postoperative course was uncomplicated.

Thereafter, a claim for an increased evaluation was denied by 
a March 1988 rating decision based on the RO's finding that 
outpatient records revealed complaints of vague scrotal pain 
and retracted left testicle, but no evidence of recurrent 
hernia, and this decision was appealed to the Board.  In 
December 1988, the RO found that additional outpatient 
records also did not provide evidence to justify a 
compensable rating.

Following a personal hearing in December 1988, a hearing 
officer's decision that same month continued to find 
insufficient evidence to justify a compensable rating.

As a result of the Board's remand in September 1989, 
additional examination was scheduled to further evaluate the 
veteran's complaints of pain in connection with this service-
connected disability, and an August 1990 rating decision 
continued the noncompensable rating but determined that the 
service-connected disability should include left ilio-
inguinal nerve compression.  Later in January 1991, the RO 
found that a private medical statement indicated that the 
veteran had chronic and persistent pain in the groin that 
justified a 10 percent evaluation for left ilio-inguinal 
nerve compression.

Following the submission of another private medical 
statement, a March 1991 rating decision continued the 10 
percent evaluation, finding that the new evidence did not 
warrant any increased in evaluation.  A December 1992 Board 
decision affirmed the March 1991 decision of the RO.

Thereafter, the veteran filed the instant claim for an 
increased evaluation in June 1995, which was accompanied by a 
May 1995 private medical statement from Dr. R.  Dr. R. noted 
the veteran's history of intermittent pain in the left upper 
scrotal inguinal region since the late 1950's following a 
left inguinal hernia operation.  The veteran believed that at 
that time, the "testicle cord was cut off too short."  The 
veteran had noticed some discomfort across the groin and dull 
pain down the inside of his let thigh for which, over the 
years, he had taken Motrin and other medication.  The veteran 
reported satisfactory erection with occasional pain in the 
left groin and testicle area at the time of orgasm.  Physical 
examination revealed that the left testis was slightly higher 
than the right, but otherwise normal as was the cord.  There 
was no significant tenderness present and no hernia was 
palpated.  Rectal examination revealed that the prostate was 
moderately enlarged and copious expressed prostatic 
secretions were sent for culture and sensitivity.  The 
examiner noted in his assessment that the veteran was given a 
prescription for possible prostatitis and that there was no 
specific treatment or other diagnostic studies indicated or 
necessary regarding the left testis.  

VA internal medicine examination in June 1999 again revealed 
the veteran's history of left inguinal hernia repair during 
service.  The veteran now reported increasing pain in the 
left inguinal region, with radiation of pain to the left 
testicular area.  The pain was described as a constant, dull, 
aching pain, and was caused by prolonged standing and 
bending.  The veteran denied any genitourinary problems at 
this time.  Neurological examination revealed decreased 
sensation to light touch on the left inner thigh, in a non-
dermatomal fashion.  Deep tendon reflexes were +1 and 
bilaterally equal in the lower extremities.  Inspection of 
the testicles revealed decreased testicular size on the left 
as compared to the right.  Consistency was also more rubbery 
on the left compared with the right.  The epididymis and 
spermatic cord were within normal limits.  The diagnosis was 
status post left inguinal hernia repair with left ilio-
inguinal nerve compression and mild left testicular atrophy.  

The examiner commented that in his occupation as a dry 
cleaner, the veteran stood for prolonged periods of time, 
which reportedly caused him to have pain.  The examiner 
further commented that examination did reveal decreased 
sensation to pinprick on the left inner thigh and decreased 
testicular size on the left compared to the right.

VA internal medicine examination in March 2000 revealed that 
the veteran reported intermittent symptoms of swelling and 
constant dull pain in the left testicular area.  The veteran 
also complained of pain in the left lower extremity.  While 
the veteran complained of some genitourinary problems, there 
was no history of recurrent infection or relevant surgery.  
The veteran also reported that just before and during 
ejaculation, there would be increased pain in the left 
testicle.  Examination of the genitalia revealed that the 
left testicle was smaller than the right and partially 
descended.  There was also a shorter spermatic cord on the 
left.  There was no tenderness elicited at this time.  The 
diagnosis was left testicular atrophy.  The examiner 
commented that subjective factors consisted of constant pain 
and swelling of the left testicle.  Objectively, the veteran 
had an elevated left testicle which was smaller than the 
right.  The diameter of the left was about 60 to 70 percent 
or 2/3 that of the right testicle.  This atrophy was noted to 
be allegedly secondary to the hernia operation where the 
spermatic cord was apparently cut per the veteran's history.  
Regarding the functional impairment imposed by the condition, 
the examiner indicated that while the veteran had pain during 
ejaculation, this condition should not have any effect on the 
usual occupation or daily activities of this veteran.


II.  Analysis

The Veteran's Left Ilio-inguinal Nerve Compression 

The Board has reviewed the pertinent evidence with respect to 
all of the claims on appeal, and would first note that with 
the splitting of the veteran's original service-connected 
disability into separate disabilities, the RO and now the 
Board must avoid evaluating the same disability under various 
diagnoses.  38 C.F.R. § 4.14.  In this regard, the Board 
initially notes that the veteran's left ilio-inguinal nerve 
compression has appropriately been rated as 10 percent 
disabling, initially based on the veteran's complaints of 
chronic pain and more recently, on additional findings of 
some decreased sensation.  Under the applicable schedular 
criteria relating to left ilio-inguinal nerve compression, at 
10 percent, the veteran is already in receipt of the maximum 
rating available under that criteria.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8530.  

The Board further observes that the 10 percent evaluation 
under Diagnostic Code 8530 requires severe to complete 
paralysis of the ilio-inguinal nerve, and an initial note for 
the diagnostic criteria for diseases of the peripheral nerves 
provides that the term "incomplete paralysis," indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  The note goes on to indicate that when 
the involvement is wholly sensory, the rating should be for 
the mild, or at most moderate degree.  Thus, on this record, 
the RO was clearly liberal in providing a 10 percent 
evaluation for purely sensory impairment, and that the 
veteran's complaints of pain must have been and continue to 
be a significant factor in any justification for the 
maintenance of the current 10 percent evaluation.  A higher 
schedular evaluation for left ilio-inguinal nerve compression 
is therefore not indicated.

Status Post Left Inguinal Hernia

With respect to the entitlement to a compensable rating for 
status post left inguinal hernia, the Board notes as a 
threshold matter that a compensable rating requires evidence 
of recurrent hernia, and there is no such evidence of record.  
Moreover, for higher evaluations under Diagnostic Code 7338, 
there must be evidence that recurrent hernias are either not 
readily reducible, not well supported by truss or belt, or 
are irremediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  
In addition, since pain has already been considered as a 
basis for the current 10 percent evaluation under Diagnostic 
Code 8530 as noted above, it would be impermissible to 
consider the same pain to justify a compensable rating under 
Diagnostic Code 7338.  38 C.F.R. § 4.14.  Consequently, the 
Board finds that a compensable schedular rating for service-
connected status post left inguinal hernia is also not 
indicated.

Atrophy of the Left Testicle

As for entitlement to a compensable rating for atrophy of the 
left testicle, the Board would first point out that as 
established by the clinical evidence, the veteran has 
service-connected atrophy of the left testicle, which is 
rated as a noncompensable disability under Diagnostic Code 
7523.  However, the Board finds that it is clear that the 
veteran's atrophied testicle warrants a noncompensable rating 
under Diagnostic Code 7523, and that the veteran's symptoms 
related thereto do not more nearly approximate the atrophy or 
removal of two testicles so as to justify a higher 
evaluation.

The rating schedule has specifically distinguished atrophy of 
a testicle and removal of a testicle as entirely separate 
disabilities, and assigned each one separate Diagnostic Codes 
requiring specific manifestations.  The rating schedule 
specifically addresses a situation where a testicle is 
atrophied, as it is in this case, but was not removed.  See 
Diagnostic Codes 7523 and 7524.  Therefore, rating by analogy 
is not necessary or warranted.  As noted previously, the 
Board would also be precluded from entertaining any 
consideration that the veteran's pain would justify a 
compensable rating as the veteran's pain has already been 
considered in the 10 percent evaluation under Diagnostic Code 
8530.

All Disabilities on Appeal 

Further, as the RO also concluded, the Board concludes that 
the findings do not reflect such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  There is explicit medical 
opinion in the record based upon history and findings of no 
impairment of occupational function.  Even assuming this 
opinion did not encompass all the disabilities, the objective 
findings fail to support any subjective complaints of more 
functional impairment than is recognized by the current 
rating.  As noted above, that rating itself appears to be 
based fundamentally in the concept of functional impairment 
due to pain.  There is no claim or demonstration of 
hospitalization, much less frequent hospitalization.  Thus, 
the Board finds that an extraschedular evaluation for left 
ilio-inguinal nerve compression, status post left inguinal 
hernia, or atrophy of the left testicle, is not warranted.  
38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an increased evaluation for left ilio-inguinal 
nerve compression is denied.

Entitlement to a compensable evaluation for status post left 
inguinal hernia is denied.

Entitlement to a compensable evaluation for atrophy of the 
left testicle is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

